133 F.3d 910
James K. Lattakerv.Delicha Lattaker, Mary Ann Bach, Jeanne Bingham, Judge MaxBaer, Joseph Chester, Charles Kozakiewicz, Deputy WardenLongmore, J. Flower, R. Carraba, Pittsburgh PoliceDepartment, Court of Common Pleas of Allegheny County FamilyDivision, Allegheny County Jail, Allegheny County LawDepartment, Allegheny County, Law Officers of Caplan and Chester
NO. 97-3372
United States Court of Appeals,Third Circuit.
Nov 28, 1997

Appeal From:  W.D.Pa. ,No.96cv00913 ,
Ambrose, J.


1
Affirmed.